DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinello et al., “Dual Aperture Photography: Image and Depth from a Mobile Camera”, IEEE publication, 2015, 10 pages total.   Martinello discloses:

Regarding claim 1, an image synthesizing method, comprising: 

capturing a first image using a first aperture, capturing a second image using a second aperture that is larger than the first aperture in size (a color RGB image is captured using a larger aperture, then an IR image is captured using a smaller aperture:

    PNG
    media_image1.png
    352
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    751
    media_image2.png
    Greyscale

);

obtaining a color difference between corresponding pixels according to the first image and the second image (the normalized cross correlation between pixels of the IR image and pixels of the color image indicates a “difference” between the blurriness between the two images:

    PNG
    media_image3.png
    295
    758
    media_image3.png
    Greyscale



obtaining a color weight of adjacent pixels of the first image according to the color difference and adjacent pixels of the first image (from the first image, i.e., the IR image, weights are obtained:


    PNG
    media_image4.png
    214
    758
    media_image4.png
    Greyscale


  ); and 

providing a relation between the color weight of adjacent pixels and a depth value, and obtaining the depth value according to the color weight of adjacent pixels and based on the relation between the color weight of adjacent pixels and the depth value (ds(p) is the relation used to compute the final depth values for the smooth depth image:

    PNG
    media_image5.png
    247
    750
    media_image5.png
    Greyscale

).


Regarding claim 3, the method of claim 1, wherein the first image and the second image are captured simultaneously by a dual-lens imaging system (the IR and RGB images are captured simultaneously on the image sensor; as seen, the cameral has dual lenses L1 and L2:

    PNG
    media_image1.png
    352
    771
    media_image1.png
    Greyscale


 ).
claim 7, the method of claim 1, further comprising: obtaining a left image and a right image according the first image and the depth value (Martinello explains how the DA camera can complement the formation of stereo images (e.g., L and R images):

    PNG
    media_image6.png
    750
    793
    media_image6.png
    Greyscale

).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martinello et al., “Dual Aperture Photography: Image and Depth from a Mobile Camera”, IEEE publication, 2015, 10 pages total, as applied to claim 1 above, in view of Chakrabarti et al., “Depth and Deblurring from a Spectrally-Varying Depth-of-Field”, ECCV 2012, Part V, LNCS 7576, pp. 648–661, 2012, Springer-Verlag Berlin Heidelberg 2012. 

Regarding claim 2, Martinello does not teach, “wherein the first image and the second image are captured in sequence by a single-lens imaging system”.  

Chakrabarti also discloses a system for forming a depth image from a dual-aperture image (


    PNG
    media_image7.png
    689
    987
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    327
    1126
    media_image8.png
    Greyscale


 ), comprising the missing limitation of, “wherein the first image and the second image are captured in sequence by a single-lens imaging system” (


    PNG
    media_image7.png
    689
    987
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    106
    1133
    media_image9.png
    Greyscale

).  

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the simultaneous capture of the dual-aperture image as is currently taught by Martinello, the sequential capture single-lens arrangement taught by Chakrabarti, because the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Martinello, while the teaching of Chakrabarti continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art Martinello, as applied to claim 1 above, from which claim 4 depends, does not teach or suggest the additional limitation of, “wherein a color value of the corresponding pixel of the second image is a weighted sum of the corresponding pixel of the first image and the adjacent pixels of the corresponding pixel of the first image, and wherein color weights of the weighted sum include a color weight of corresponding pixel of the first image and a color weight of adjacent pixels of the corresponding pixel of the first image.”  Claims 5 and 6 depend from claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wajs et al. (US 2016/0255334 A1) is pertinent as teaching the limitations of at least claim 1, except for the following limitation:  “obtaining a color weight of adjacent pixels of the first image according to the color difference and adjacent pixels of the first image”.  See figures 4-5C, and: 

    PNG
    media_image10.png
    1050
    1056
    media_image10.png
    Greyscale

.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665